DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Based on applicant’s amendments, the 35 USC 112(b) are withdrawn.
Applicant's amendments and associated arguments filed 3/11/2022 regarding the previous 103 rejections have been fully considered but they are not persuasive. Applicant initially argues that Mesken does not provide operational power to the IMD that is used to operate an electronics module in the implantable component. The applicant then admits, however, that operational power is delivered from external power source 134 to internal power source 118 (which is a part of the implantable component). The operational power stored in internal power source 118 is then used to power the electronics module 114. Therefore, the external operational power is provided to the electronics module. The claim does NOT require that the operational power from the external coil is provided directly to the electronics module, which is what the applicant seems to be trying to argue. Since the operational power from the external coil of Meskens is eventually provided to the electronics module, the claim is met and the rejection is still considered proper.
With respect to claims 8 and 19, the applicant argues that the claim requires the two power supplies to be operated in parallel. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the two power supplies are operated in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, claim 8 merely require a first power supply configured to power the processor and a second, separate power supply configured to power the coil. In the Examiner’s combination the original power supply and the second, redundant/back-up power supply are both configured to power the processor and the coil, thus reading on the claim. The same logic applies to claim 19. 
New rejections are added below, necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meskens (US 2015/0375003) in view of Blum et al. (US 201127196, hereinafter Blum).
Regarding claim 1, 2, 6, 15 and 16, Meskens discloses an apparatus as seen in figure 1A. The apparatus includes a component with a coil 112 (par. 0028 and 0031). The apparatus further includes an external processor/control electronics and a microphone, such that the component with coil 112 also includes the processor/control electronics and microphone (par. 0034 and 0042). The processor/control electronics is configured to provide a signal representative of sound (i.e., “operational data”) to an implantable component 104 of an IMD 100 and cause the coil to provide operational power to the implantable component using the same inductive coil or concurrently by using a separate wireless link 140 (par. 0042, claim 3, and claim 13). The power and data is provided substantially continuously through the period of time it is provided (i.e., the claim does not specify how long the stream is “substantially continuous”).
Meskens is silent as to the component with the coil being disposed within a headrest. Attention is directed to the secondary reference of Blum, which discloses an external base unit with a coil for an implanted device (and thus is analogous art with Meskens), and that the base unit can be placed within or under a pillow (i.e. “headrest”). Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 3, pillows usually have a pillow case covering them. If the component was placed below the pillow as taught by Blum, then it could be placed under the pillow and above the pillow case. It would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to place the component under the pillow and above a pillow case, as pillow cases are notoriously well known as a sanitary cover for pillows and such the placement of the component below the pillow follows the teaching of Blum and inside the pillow case would also protect the component from the environment.
Regarding claim 7, the coil continuously provides fluctuating operational power over a period of time to the implanted device using a far-field electromagnetic inductive radiation (par. 0032).
Regarding claim 5, the power and data can be modulated into a single signal (par. 0035).
Regarding claims 8 and 19, Meskens discloses that the coil is powered by a first power supply 134 but is silent as to there being a second power supply for powering the processor/control electronics. However, having secondary and/or redundant power systems is well known in the medical arts as it allows the necessary medical operations to continue even of one power supply fails. Therefore it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Meskens to 
Regarding claim 17, Meskens discloses that the operational data transmitter 140 can be separate from the coil component (par. 0033 and figure 1A).
Regarding claim 18, if the system is placed under the pillow, it is physically separate from the pillow. In that case, the processor/control electronics of the system can be considered the hub, as claimed.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meskens and Blum in view of House (US 7,266,209).
Meskens, as described and modified above, discloses an external device for providing power to an internal device. However, Meskens is silent as to the implanted device not having a battery. House discloses an implanted sound device, and thus is analogous art with Meskens and Blum (see abstract). House discloses that operational power can be directly used to power the implanted device without the need for a battery (Col. 3, lines 33-42). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Meskens to be directly powered and not have a battery as taught by House, as this removes the possibility of the battery running out of power (Col. 3, lines 33-42).



Claims 1-3, 5-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meskens (US 2011/0046730, hereinafter Meskens ‘730) in view of Blum et al. (US 201127196, hereinafter Blum).
Regarding claim 1, 2, 6, 15 and 16, Meskens ‘730 discloses an apparatus as seen in figures 1A and 2. The apparatus includes a component with a coil 362 (par. 0061). The apparatus further includes a processor/control electronics and a microphone 202, such that the component with coil 362 is a separate unit (figure 3B and par. 0061-0062). The processor/control electronics is configured to provide a signal representative of sound (i.e., “operational data”) to an implantable component 242 of an IMD 200 and cause the coil to concurrentl provide operational power to the implantable component using the same inductive coil, the coil being considerd but a “wireless power transmitter” and a “wireless data transmitter”, the claim not requiring them to be separate and distinct transmitters (par. 0061-0062 and figure 3B). The power and data is provided substantially continuously through the period of time it is provided (i.e., the claim does not specify how long the stream is “substantially continuous”). The power is immediately and directly delivered as operational power to electronics of the implant (par. 0046).
Meskens ‘730 is silent as to the component with the coil being disposed within a headrest. Attention is directed to the secondary reference of Blum, which discloses an external base unit with a coil for an implanted device (and thus is analogous art with Meskens), and that the base unit can be placed within or under a pillow (i.e. “headrest”). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Meskens such that the base unit is disposed 
Regarding claim 3, pillows usually have a pillow case covering them. If the component was placed below the pillow as taught by Blum, then it could be placed under the pillow and above the pillow case. It would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to place the component under the pillow and above a pillow case, as pillow cases are notoriously well known as a sanitary cover for pillows and such the placement of the component below the pillow follows the teaching of Blum and inside the pillow case would also protect the component from the environment.
Regarding claim 7, the coil continuously provides fluctuating operational power over a period of time to the implanted device using what is considered a far-field electromagnetic inductive radiation (par. 0061).
Regarding claim 5, the power and data can be modulated into a single signal (par. 0102).
Regarding claims 8 and 19, Meskens ‘730 discloses that the coil is powered by a first power supply 134 but is silent as to there being a second power supply for powering the processor/control electronics. However, having secondary and/or redundant power systems is well known in the medical arts as it allows the necessary medical operations to continue even of one power supply fails. Therefore it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Meskens ‘730 to include a second power supply to power the coil and processor in order to ensure that the user always has a functioning medical device.
Regarding claim 17, Meskens ‘730 discloses that the operational data transmitter 231 can be separate from the coil component 362 (figure 3A).
Regarding claim 18, if the system is placed under the pillow, it is physically separate from the pillow. In that case, the processor/control electronics of the system can be considered the hub, as claimed.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meskens ‘730 and Blum in view of House (US 7,266,209).
Meskens ‘730, as described and modified above, discloses an external device for providing power to an internal device, such that the power is immediately and directly delivered as operational power to electronics of the implant, as described above. However, Meskens ‘730 is silent as to the implanted device not having a battery. House discloses an implanted sound device, and thus is analogous art with Meskens ‘730 and Blum (see abstract). House discloses that operational power can be directly used to power the implanted device without the need for a battery (Col. 3, lines 33-42). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Meskens ‘730 to not have a battery as taught by House, as a battery is unnecessary in this scenario (Col. 3, lines 33-42).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792